      Case: 1:20-cv-00671 Document #: 17 Filed: 02/21/20 Page 1 of 2 PageID #:57




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 CARTER PAGE, et al.,

                               Plaintiffs,

 v.                                                    Case No. 1:20-CV-00671

 DEMOCRATIC NATIONAL COMMITTEE;
 DNC SERVICES CORPORATION;                             Hon. Harry D. Leinenweber
 PERKINS COIE LLP; MARC ELIAS; AND
 MICHAEL SUSSMANN,

                               Defendants.




                          NOTIFICATION AS TO AFFILIATES
       The undersigned counsel for Defendants Perkins Coie LLP (“Perkins Coie”), the

Democratic National Committee (“DNC”), and DNC Services Corporation respectfully submit

this certification pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and the Court’s Local

Rule 3.2.

       The DNC is a non-profit corporation incorporated in Washington, D.C. and registered with

the Federal Election Commission as DNC Services Corporation. The DNC does not have any

parent corporation or publicly held affiliates.

       Perkins Coie is a Washington Limited Liability Partnership. Perkins Coie does not have

any parent corporation or publicly held affiliates.
       Case: 1:20-cv-00671 Document #: 17 Filed: 02/21/20 Page 2 of 2 PageID #:58




Dated: February 21, 2020                    Respectfully submitted,

                                            /s/ Terra Reynolds                 .
                                            Terra Reynolds (Bar No. 6278858)
                                            LATHAM & WATKINS LLP
                                            330 North Wabash Avenue, Suite 2800
                                            Chicago, IL 60611
                                            terra.reynolds@lw.com

                                            Kathryn Ruemmler (pro hac vice forthcoming)
                                            Stephen P. Barry (pro hac vice forthcoming)
                                            LATHAM & WATKINS LLP
                                            555 Eleventh Street, NW, Suite 1000
                                            Washington, D.C. 20004
                                            Telephone: (202) 637-2200
                                            kathryn.ruemmler@lw.com
                                            stephen.barry@lw.com

                                            Nicholas L. McQuaid (pro hac vice forthcoming)
                                            Matthew S. Salerno (pro hac vice forthcoming)
                                            LATHAM & WATKINS LLP
                                            885 Third Avenue
                                            New York, N.Y. 10022
                                            Telephone: (212) 906-1200
                                            nicholas.mcquaid@lw.com
                                            matthew.salerno@lw.com
                                            Counsel for Defendants




                                           2
